
	
		II
		Calendar No. 458
		111th CONGRESS
		2d Session
		H. R. 1933
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 13, 2010
			 Reported by Mr. Leahy,
			 without amendment
		
		AN ACT
		To direct the Attorney General to make an
		  annual grant to the A Child Is Missing Alert and Recovery Center to assist law
		  enforcement agencies in the rapid recovery of missing children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 A Child Is Missing Alert and Recovery
			 Center Act.
		2.Directing the Attorney General to make
			 annual grants to A Child Is Missing Alert and Recovery Center to assist law
			 enforcement agencies in recovering missing children
			(a)In GeneralThe Attorney General, acting through the
			 Administrator of the Office of Juvenile Justice and Delinquency Prevention,
			 shall annually make a grant to the A Child Is Missing Alert and Recovery
			 Center.
			(b)Specified Use of Funds for Recovery
			 Activities, Regional Centers, Education, and Information SharingA Child Is Missing Alert and Recovery
			 Center shall use the funds made available under this Act—
				(1)to operate and expand the A Child Is
			 Missing Alert and Recovery Center to provide services to Federal, State, and
			 local law enforcement agencies to promote the quick recovery of a missing child
			 in response to a request from such agencies for assistance by utilizing rapid
			 alert telephone calls, text messaging, and satellite mapping technology;
				(2)to maintain and expand technologies and
			 techniques to ensure the highest level of performance of such services;
				(3)to establish and maintain regional centers
			 to provide both centralized and on-site training and to distribute information
			 to Federal, State, and local law enforcement agency officials about how to best
			 utilize the services provided by the A Child Is Missing Alert and Recovery
			 Center;
				(4)to share appropriate information with the
			 National Center for Missing and Exploited Children, the AMBER Alert
			 Coordinator, the Silver Alert Coordinator, and appropriate Federal, State, and
			 local law enforcement agencies; and
				(5)to assist the National Center for Missing
			 and Exploited Children, the AMBER Alert Coordinator, the Silver Alert
			 Coordinator, and appropriate Federal, State, and local law enforcement agencies
			 with education programs.
				3.Definition of missing childFor purposes of this Act, the term
			 missing child means an individual whose whereabouts are unknown to
			 a Federal, State, or local law enforcement agency.
		4.Authorization of
			 appropriationsFor grants
			 under section 2, there are authorized to be appropriated to the Attorney
			 General $5,000,000 for each fiscal year from fiscal year 2010 through fiscal
			 year 2015.
		
	
		
			Passed the House of
			 Representatives July 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 13, 2010
		 Reported without amendment
	
